 
EMPLOYMENT AGREEMENT
 
This Employment Agreement dated as of December 16, 2013 (the “Agreement”), is
made by and between Retrophin, Inc. (together with any successor thereto, the
“Company”), a Delaware corporation, and Martin Shkreli (the “Executive”)
(collectively referred to as the “Parties”).
 
In consideration of the mutual covenants herein contained and of the mutual
benefits herein provided, the Company and the Executive agree as follows:
 
1.           Term of Employment.  The Company will employ the Executive and the
Executive accepts continued employment by the Company on the terms and
conditions herein contained for a period (the “Term”) provided in Section 4.
 
2.           Duties and Functions.
 
(a)           During the Term, the Executive shall serve as the Chief Executive
Officer of the Company reporting directly to the Company’s Board of Directors
(the “Board”).  The Executive shall have effective supervision and control over,
and responsibility for, the strategic direction and general and active day to
day leadership and management of the business and affairs of the Company. The
Executive shall have such other duties as are customarily performed by the Chief
Executive Officer of a company similar to the Company, and also have such other
powers and duties as may be, from time to time, reasonably prescribed by the
Board.  During the Term, the Executive shall devote substantially all his
working time and efforts to the business and affairs of the Company. During the
Term, the Company shall give the Executive appropriate support in the
performance of his duties, including, but not limited to, home office support,
and provision of salary and bonuses for support staff upon reasonable request.
 
(b)           The Executive agrees to observe and comply with the rules,
policies and procedures of the Company as adopted by the Company from time to
time.  The Executive may, so long as such activities do not interfere with his
duties and responsibilities hereunder, invest, participate or engage in (for the
Executive’s own account or for the account of others), or may possess an
interest in, other financial ventures and investment and professional activities
of any kind or description, independently or with others, including (i)
charities and passive investments, (ii) investment in, or the acquisition or
disposition of, securities or real estate, (iii) investment and management
counseling, (iv) the provision of brokerage and investment banking services and
(v) serving as officers, directors, representatives or agents of any entity,
partners of any partnership, or trustees of any trust (and in each case may
receive fees, commissions, remuneration, profits and reimbursement of expenses
in connection with such ventures and activities), in each case provided that
such Person does not expressly or implicitly represent that he is acting for the
Company.
 
3.           Compensation and Benefits.
 
(a)           Base Salary.  As compensation for his services hereunder, during
the Term, the Executive shall receive a base salary at a rate of Three Hundred
Thousand Dollars ($300,000) per annum (the “Annual Base Salary”), which shall be
paid in accordance with the customary payroll practices of the Company.  Such
Annual Base Salary may be increased at the discretion of the Board after each
anniversary of the Effective Date.  In no event shall the Executive’s Annual
Base Salary be reduced below the then current Annual Base Salary.
 
 
 

--------------------------------------------------------------------------------

 
 
(b)           Bonus.  The Executive shall be eligible to receive an annual cash
bonus award during each fiscal year at the discretion of the Board and based
upon specific goals and performance metrics discussed and agreed to with the
Executive.
 
(c)           Expenses. During the Term, the Company shall pay or reimburse the
Executive for all reasonable travel and other business expenses incurred by him
in the performance of his duties to the Company, in accordance with the
Company’s expense reimbursement policy in effect from time to time.
 
(d)           Vacation. During the Term, the Executive shall be entitled to four
(4) weeks of paid vacation per calendar year.  To the extent that the Executive
does not use his vacation in a given calendar year, he shall be entitled to
carry forward accrued unused vacation over from year to year; provided, however,
that in no event may he at any time have more than 30 business days of vacation
accrued and once he has 30 business days of accrued unused vacation, he shall no
longer continue to accrue further vacation time until he has used some of his
accrued vacation time.
 
(e)           Employee Benefits. During the Term, the Executive shall be
entitled to participate in all employee benefit plans, programs, and
arrangements that the Company provides for its employees and are generally
applicable to executive employees of the Company, including, by way of
illustration, personal leave, paid holidays, sick leave, profit-sharing, pension
plans, 401(k) matching programs, retirement, disability, dental, vision, group
sickness, accident or family health insurance programs of the Company, subject,
in each case, to the terms of each such program.
 
(f)           Options.  In addition to the Annual Base Salary, the Executive
shall be granted, on and subject to the terms and conditions of an option award
agreement to be entered into between the Executive and the Company (it being
understood that such grant shall be conditioned upon the execution of such award
agreement) options to purchase One Million Eighty Thousand (1,080,000) shares of
restricted common stock of the Company (the “Incentive Compensation”), a pro
rata portion of which shall vest quarterly during the three years following
execution of this Agreement; provided, however, that if the Executive is no
longer employed by the Company, any Incentive Compensation that has not vested
prior to the date of termination shall be immediately cancelled and not subject
to further vesting.
 
(g)           Accelerated Vesting of Options.  In the event of (i) a merger or
consolidation of the Company with or into any other entity in which the Company
is not the parent or, after giving effect to such transaction, the equity owners
of the Company immediately prior to such transaction shall cease to own at least
of a majority of the outstanding equity securities of the Company, (ii) a sale
of all or substantially all of the assets of the Company or (iii) any other
change of control of the Company, the unvested portion, if any, of the Incentive
Compensation shall immediately vest.
 
 
2

--------------------------------------------------------------------------------

 
 
4.           Term; Termination.
 
(a)           Term. The initial term of employment under this Agreement (the
“Initial Term”) shall be for the period beginning on the date hereof (the
“Effective Date”) and ending on the third anniversary thereof, unless earlier
terminated as provided in this Section 4.  The employment term hereunder shall
automatically be extended for successive three-year periods (collectively with
the Initial Term, the “Term”) unless either the Executive gives notice of
non-extension to the Company no later than one hundred eighty (180) days prior
to the expiration of the then applicable Term and subject to earlier termination
as provided in this Section 4.
 
(b)           Termination.  The Executive’s employment hereunder may be
terminated by the Company or the Executive, as applicable, without any breach of
this Agreement only under the following circumstances:
 
(i)           Death.  The Executive’s employment hereunder shall terminate upon
his death.
 
(ii)           Incapacity.  If the Executive is unable to perform, with or
without reasonable accommodation, the essential functions of his position
hereunder for a total of 180 consecutive days as a result of incapacity due to
any medically determinable mental or physical illness, the Company may terminate
the Executive’s employment.
 
(iii)           Termination for Cause.  The Company may terminate the
Executive’s employment for Cause.  For the purposes of this Agreement, “Cause”
shall mean the Executive’s final conviction under United States federal or state
laws for a felony or crime involving moral turpitude.
 
(iv)           Resignation for Good Reason.  The Executive may resign his
employment for Good Reason.  For the purposes of this Agreement, “Good Reason”
shall mean (1) the Company’s willful material breach of any provision of this
Agreement; (2) any material adverse change in the Executive’s position
(including status, offices, titles and reporting requirements) authority, duties
or responsibilities (other than a change due to the Executive’s incapacity under
Section 4(b)(ii)) which results in: (A) a diminution in any material respect in
the Executive’s position, authority, duties, responsibilities or compensation,
which diminution continues in time over at least thirty (30) days such that it
constitutes an effective demotion; or (B) a material diversion from the
Executive’s performance of the functions of the Executive’s position, excluding
for this purpose material adverse changes made with the Executive’s written
consent or due to the Executive’s termination for Cause or termination by the
Executive without Good Reason; or (3) relocation of the Company’s headquarters
and/or the Executive’s regular work address to a location which requires him to
travel more than forty (40) miles from the Executive’s place of employment on
the date hereof; provided, however, that it shall not constitute Good Reason
unless the Executive shall have provided the Company with written notice of its
alleged actions constituting Good Reason (which notice shall specify in
reasonable detail the particulars of such Good Reason) within 30 days of the
events alleged actions constituting Good Reason and Company has not cured any
such alleged Good Reason or substantially commenced its effort to cure such
breach within thirty (30) days of the Company’s receipt of such written notice.
 
 
3

--------------------------------------------------------------------------------

 
 
(v)           Resignation without Good Reason.  The Executive may resign his
employment without Good Reason.
 
(vi)           Non-extension of Term by the Executive.  The Executive may give
notice of non extension to the Company pursuant to Section 4(b).
 
In the event of any such termination, the Term will immediately end.
 
(c)           Notice of Termination.  Any termination of the Executive’s
employment by the Company or by the Executive under this Section 4 (other than
termination pursuant to paragraph (a)(i)) shall be communicated by a written
notice to the other Party hereto indicating the specific termination provision
in this Agreement relied upon, setting forth in reasonable detail the facts and
circumstances claimed to provide a basis for termination of the Executive’s
employment under the provision so indicated, and specifying a Date of
Termination which, if submitted by the Executive for a resignation other than
for Good Reason, shall be at least sixty (60) days following the date of such
notice (a “Notice of Termination”).  A Notice of Termination submitted by the
Executive for a termination for Good Reason may provide for a Date of
Termination on the date the Company receives the Notice of Termination, or any
date thereafter elected by the Executive in his sole discretion.  A Notice of
Termination submitted by the Company may provide for a Date of Termination on
the date the Executive receives the Notice of Termination, or any date
thereafter elected by the Company in its sole discretion.  For the purposes of
this Agreement, “Date of Termination” shall mean (i) if the Executive’s
employment is terminated by his death, the date of his death; (ii) if the
Executive’s employment is terminated pursuant to Section 4(b)(ii)-(v) the date
indicated in the Notice of Termination; (iii) if the Executive’s employment is
terminated pursuant to Section 4(b)(vii), the expiration of the then-applicable
Term
 
(d)           Company Obligations Upon Termination.  Upon termination of the
Executive’s employment pursuant to any of the circumstances listed in Section
4(b), the Executive (or the Executive’s estate) shall be entitled to receive the
sum of: (i) the Executive’s Annual Base Salary through the Date of Termination
not theretofore paid; (ii) any expenses owed to the Executive under Section
3(d); (iii) any accrued vacation pay owed to the Executive pursuant to Section
3(c); and (iv) any amount earned, accrued and arising from the Executive’s
participation in, or benefits accrued under any employee benefit plans, deferred
compensation plans, programs or arrangements under Section 3(e), which amounts
shall be payable in accordance with the terms and conditions of such employee
benefit plans, programs or arrangements.
 
If the Executive’s employment is terminated by the Executive for Good Reason,
the Executive shall continue to receive his Annual Base Salary, any unpaid bonus
and health insurance coverage on the same terms as made available to the
Company’s employees for a period of twelve (12) months from the Date of
Termination (such continuation of base salary and health insurance coverage
being the “Severance Benefits”).  Notwithstanding the foregoing, the Executive
shall not be entitled to any Severance Benefits unless (i) the Executive
complies with all of the restrictive covenants by which he is bound (whether
pursuant to this Agreement or otherwise), including, but not limited to, any
non-competition agreement, non-solicitation agreement or confidentiality
agreement signed by the Executive, and (ii) the Executive executes, delivers and
does not revoke a general release in form and substance acceptable to the
Company. The parties hereto acknowledge that the Severance Benefits to be
provided under this Section 4(d) are to be provided in consideration for the
above-specified release.
 
 
4

--------------------------------------------------------------------------------

 
 
(e)           Section 409A. Notwithstanding anything to the contrary in this
Agreement, any cash severance payments otherwise due to the Executive pursuant
to this Section 4 or otherwise on or within the six-month period following the
Executive’s termination will accrue during such six-month period and will become
payable in a lump sum payment on the date that is six (6) months and one (1) day
following the Executive’s termination. In addition, this Agreement will be
deemed amended to the extent necessary to avoid imposition of any additional tax
or income recognition prior to actual payment to the Executive under Section
409A of the Internal Revenue Code of 1986, as amended, and any temporary,
proposed or final Treasury Regulations and guidance promulgated thereunder and
the parties agree to cooperate with each other and to take reasonably necessary
steps in this regard.
 
5.           Company Property.  All correspondence, records, documents,
software, promotional materials, and other Company property, including all
copies, which come into the Executive’s possession by, through or in the course
of his employment, regardless of the source and whether created by the
Executive, are the sole and exclusive property of the Company, and immediately
upon the termination of the Executive’s employment, or any time at the Company’s
reasonable request, the Executive shall return to the Company all such property
of the Company.
 
6.           Non-Competition, Non-Solicitation.
 
(a)           The Executive agrees that, in consideration of his employment with
the Company pursuant to this Agreement, and other good and valuable
consideration, the receipt of which is hereby acknowledged, during the
Executive’s employment with the Company and for six (6) months after the Date of
Termination, the Executive will not either on his own behalf or on behalf of any
third party, except on behalf of the Company, directly or indirectly (other than
through his ownership of equity in the Company), as an individual proprietor,
principal, manager, agent, consultant, guarantor, advisor, member, owner,
participant, partner, stockholder, officer, employee, director, joint venturer,
lender, or in any other capacity whatsoever (other than as a passive holder of
not more than five percent (5%) of the total outstanding stock of a
publicly-held company), persuade or induce any client, customer, vendor,
strategic or business partner or account of the Company to restrict or cease to
do business with, invest in, participate with, or otherwise work with the
Company, or to reduce the amount of business, investment, participation or work
that any such client, customer, vendor, or strategic or business partner has
customarily done or actively contemplates doing with the Company.
 
(b)           The Executive and the Company agree that this covenant not to
compete is a reasonable covenant under the circumstances, and further agree that
if in the opinion of any court of competent jurisdiction such restraint is not
reasonable in any respect, such court shall have the right, power and authority
to excise or modify such provision or provisions of this covenant as to the
court shall appear not reasonable and to enforce the remainder of the covenant
as so amended.
 
 
5

--------------------------------------------------------------------------------

 
 
(c)           The provisions of Section 6 shall survive termination of this
Agreement.
 
7.           Protection of Confidential Information.
 
(a)           For purposes of this Section 7, “Confidential Information” shall
mean non-public information concerning the financial data, strategic business
plans, product development (or other proprietary product data), projects,
customer lists, marketing plans, methodologies, business or vendor
relationships, relationships with strategic or business partners, its high speed
networks, or equipment, tools or other materials developed for use on such
networks, and all information and know-how (whether or not patentable,
copyrightable or otherwise able to be registered or protected under laws
governing intellectual property) owned, possessed, or used by the Company, any
affiliate or any customer, including, without limitation, any formula, method,
procedures, composition, project, development, plan, market research, vendor
information, customer or client lists or information, contacts at or knowledge
of customers or clients, prospective customers and clients, business or
strategic partners of the Company, trade secret, process, research, reports,
financial data, technical data, test data, know-how, computer program, software,
software documentation, source code, hardware design, technology, marketing or
business plan, forecast, unpublished financial statement, budget, license,
patent applications, contracts, joint ventures, price, cost and personnel data,
any trade names, trademarks or slogans and other non-public, proprietary and
confidential information of the Company, its affiliates or customers, that, in
any case, is not otherwise available to the public (other than by the
Executive’s breach of the terms hereof). The Executive agrees (i) that all
Confidential Information, whether or not in writing, shall be treated as being
confidential and/or proprietary information and is the exclusive property of the
Company and (ii) to hold in a fiduciary capacity for the sole benefit of the
Company all Confidential Information.
 
(b)           Confidential Information shall not include information that (i) is
or becomes public knowledge through legal means without fault by the Executive,
(ii) is already public knowledge prior to the signing of this Agreement, or
(iii) must be disclosed pursuant to applicable law or court order.
 
(c)           The Executive agrees that he will not at any time, either during
the Term of this Agreement or after its termination, disclose to anyone any
Confidential Information, or utilize such Confidential Information for his own
benefit, or for the benefit of third parties without written approval by the
Board.  The Executive further agrees that all memoranda, notes, records, data,
schematics, sketches, computer programs, prototypes, or written, photographic,
magnetic or other documents or tangible objects compiled by him or made
available to him during the Term of his employment concerning the business of
the Company and/or its clients, including any copies of such materials, shall be
the property of the Company and shall be delivered to the Company on the
termination of his employment, or at any other time upon request of the Company.
 
(d)           The Executive also agrees that any breach of the covenants
contained in this Section 7 would irreparably injure the Company. Accordingly,
the Executive agrees that the Company may, in addition to pursuing any other
remedies it may have in law or in equity, cease making any payments or providing
any benefits otherwise required by this Agreement and obtain an injunction
against the Executive from any court having jurisdiction over the matter
restraining any further violation of this Agreement by the Executive.
 
 
6

--------------------------------------------------------------------------------

 
 
8.           Binding Agreement; Assignment. This Agreement shall be binding upon
and inure to the benefit of the parties hereto, their heirs, personal
representatives, successors and assigns. In the event the Company is acquired,
is a non-surviving party in a merger, or transfers substantially all of its
assets, this Agreement shall not be terminated and the transferee or surviving
company shall be bound by the provisions of this Agreement. The parties
understand that the obligations of the Executive are personal and may not be
assigned by him.
 
9.           Entire Agreement.  This Agreement contains the entire understanding
of the Executive and the Company with respect to employment of the Executive and
supersedes any and all prior understandings, written or oral. This Agreement may
not be amended, waived, discharged or terminated orally, but only by an
instrument in writing, specifically identified as an amendment to this
Agreement, and signed by all parties. By entering into this Agreement, the
Executive certifies and acknowledges that he has carefully read all of the
provisions of this Agreement and that he voluntarily and knowingly enters into
said Agreement.
 
10.           Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement. Any such
prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.  Any provisions
determined to be invalid or unenforceable shall be deemed, without further
action on the part of the parties hereto, amended and limited to the extent
necessary to render the same valid and enforceable.  In the event any ambiguity
or question of intent or interpretation arises under this Agreement, this
Agreement shall be construed as if drafted jointly by the parties and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any of the provisions of this Agreement.
 
11.           Governing Law; Arbitration. This Agreement shall be governed by,
and construed and enforced in accordance with, the laws of the State of New
York, without giving effect to the principles of conflicts of law thereof.  Any
controversy, claim or dispute arising out of or relating to this Agreement or
the breach thereof shall be settled solely and exclusively by binding
arbitration in New York, New York administered by JAMS.  Such arbitration shall
be conducted in accordance with the then prevailing JAMS Streamlined Arbitration
Rules & Procedures, with the following exceptions to such rules if in conflict:
(a) one arbitrator shall be chosen by JAMS; (b) each Party to the arbitration
will pay an equal share of the expenses and fees of the arbitrator, together
with other expenses of the arbitration incurred or approved by the arbitrator;
and (c) arbitration may proceed in the absence of any Party if written notice
(pursuant to the JAMS’ rules and regulations) of the proceedings has been given
to such Party.  Each Party shall bear its own attorneys fees and expenses.  The
Parties agree to abide by all decisions and awards rendered in such
proceedings.  Such decisions and awards rendered by the arbitrator shall be
final and conclusive.  All such controversies, claims or disputes shall be
settled in this manner in lieu of any action at law or equity; provided,
however, that nothing in this subsection shall be construed as precluding the
bringing an action for injunctive relief as provided in Section 7.  IF FOR ANY
REASON THIS ARBITRATION CLAUSE BECOMES NOT APPLICABLE OR IF THE PARTIES ARE
SEEKING INJUNCTIVE OR EQUITABLE RELIEF AS PROVIDED ABOVE, THEN EACH PARTY, (i)
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, HEREBY IRREVOCABLY WAIVES ALL
RIGHT TO TRIAL BY JURY AS TO ANY ISSUE RELATING HERETO IN ANY ACTION,
PROCEEDING, OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OTHER MATTER INVOLVING THE PARTIES HERETO, AND (ii) SUBMITS TO THE EXCLUSIVE
JURISDICTION AND VENUE OF THE FEDERAL OR STATE COURTS LOCATED IN NEW YORK
COUNTY, NEW YORK AND EACH PARTY HERETO AGREES NOT TO INSTITUTE ANY SUCH ACTION
OR PROCEEDING IN ANY OTHER COURT IN ANY OTHER JURISDICTION.  EACH PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION THAT IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF
OR RELATING TO THIS AGREEMENT IN THE COURTS REFERRED TO IN THIS SECTION 12.
 
 
7

--------------------------------------------------------------------------------

 
 
12.           Notices.  Any notice or other communications required or permitted
hereunder shall be in writing and shall be deemed effective (a) upon personal
delivery, if delivered by hand and followed by notice by mail, e-mail or
facsimile transmission, (b) three (3) days after the date of deposit in the
mails, if mailed by certified or registered mail (return receipt requested), or
(c) on the next business day, if mailed by an overnight mail service to the
parties or sent by e-mail or facsimile transmission, as follows:
 
(a)           If to the Company:
 
Retrophin, Inc.
777 Third Avenue, 22nd Floor
New York, New York 10017
Attn: Board of Directors


 
With a copy to:
 
Katten Muchin Rosenman LLP
575 Madison Avenue
New York, New York 10022
Attn: Evan L. Greebel, Esq.
Fax:  (212) 894-5883
 
(b)           If to the Executive:
 
Martin Shkreli
777 Third Avenue, 22nd Floor
New York, New York 10017
 
 
8

--------------------------------------------------------------------------------

 
 
13.           Indemnification.
 
(a)           Corporate Acts. In his capacity as a director, officer, or
employee of the Company or serving or having served any other entity as a
director, officer, or executive at the Company’s request, the Executive shall be
indemnified and held harmless by the Company to the fullest extent allowed by
law, the Company’s certificate of incorporation, bylaws or any indemnification
agreement between the Company and the Executive, from and against any and all
losses, claims, damages, liabilities, expenses (including reasonable legal fees
and expenses), judgments, fines, settlements and other amounts arising from any
and all claims, demands, actions, suits or proceedings, civil, criminal,
administrative or investigative, in which the Executive may be involved, or
threatened to be involved, as a party or otherwise by reason of the Executive’s
status, which relate to or arise out of the Company, their assets, business or
affairs, if in each of the foregoing cases, (i) the Executive acted in good
faith and in a manner the Executive believed to be in the best interests of the
Company, and, with respect to any criminal proceeding, had no reasonable cause
to believe the Executive’s conduct was unlawful, and (ii) the Executive’s
conduct did not constitute gross negligence or willful or wanton misconduct. The
Company shall advance all reasonable expenses incurred by the Executive in
connection with the investigation, defense, settlement or appeal of any civil or
criminal action or proceeding referenced in this Section, including but not
necessarily limited to, reasonable fees of legal counsel, expert witnesses or
other litigation-related expenses.
 
(b)           Directors & Officers Insurance. During the Term and thereafter for
six years after the Executive’s employment terminates, the Executive shall be
entitled to coverage under the Company’s directors and officers liability
insurance policy, subject to the terms of such policy, in effect at any time in
the future to no lesser extent than any other officers or directors of the
Company. Notwithstanding anything herein to the contrary, the provisions of this
Section shall survive the termination of this Agreement and the termination of
the Term for any reason.
 
(c)           Personal Guarantees. The Company shall indemnify and hold harmless
the Executive for any liability incurred by him by reason of his execution of
any personal guarantee for the Company’s benefit (including but not limited to
personal guarantees in connection with office or equipment leases, commercial
loans or promissory notes). Notwithstanding anything herein to the contrary, the
provisions of this Section shall survive the termination of this Agreement and
the termination of the Term for any reason.
 
14.           Miscellaneous.
 
(a)           No delay or omission by either party in exercising any right under
this Agreement shall operate as a waiver of that or any other right. A waiver or
consent given by one party on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
(b)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           Any rights of the Executive hereunder shall be in addition to any
rights the Executive may otherwise have under written benefit plans or
agreements of the Company to which he is a party or in which he is a
participant, including, but not limited to, any Company sponsored written
employee benefit plans, option plans, grants and agreements.
 
(d)           The Company shall be entitled to withhold from any amounts payable
under this Agreement any federal, state, local or foreign withholding or other
taxes or charges which the Company is required to withhold.
 
(e)           The Executive represents that he has had the opportunity to seek
separate legal counsel of his own choosing in connection with the preparation,
review and execution of this Agreement.
 
(f)           This Agreement may be executed in any number of counterparts, each
of which shall constitute an original and all of which when taken together shall
constitute one agreement.
 
(g)           Each party to this Agreement agrees promptly to execute,
acknowledge, deliver, file or record such further certificates, amendments,
instruments and documents, and to do all such other acts and things, as may be
required by law, or that, in the opinion of the Company, may be necessary or
advisable to carry out the intents and purposes of this Agreement.
 
(h)           In accordance with the Company’s policies, the Executive shall
sign and agree to be bound by the Company’s Code of Ethics and Insider Trading
Policy.
 
[Signature page follows]
 
 
10

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the date first identified above.
 

 
COMPANY:


RETROPHIN, INC.
 
By: /s/ Marc Panoff
Name: Marc Panoff
Title:   Chief Financial Officer


 

EXECUTIVE:
 
/s/ Martin Shkreli
Martin Shkreli

 
 
Employment Agreement Signature Page
 